DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,748,547 to Llorente Gonzalez et al in view of US 2011/0248506 to Ruiz Urien et al.
Regarding claim 1, Llorente Gonzalez teaches a nacelle (1) of a wind turbine comprising: a nacelle base compartment (5) accessible from the nacelle (col. 5, ll. 48-54), wherein the nacelle base compartment is adapted to be lowerable relative to the nacelle (col. 5, ll. 65 to col. 6, ll. 5), and a nacelle housing (1) that encloses the nacelle frame providing protection from weather influences.
Llorente Gonzalez fails to teach a machine carrier adapted to be installed on a tower of the wind turbine and to carry a generator and a rotor hub of the wind turbine a working frame installed on the machine carrier and having one or more working planes; and a nacelle housing that encloses the machine carrier and the working frame providing protection from weather influences.
Ruiz Urien teaches a wind turbine comprising a machine carrier (4) adapted to be installed on a tower (1, Fig. 1) of the wind turbine and to carry a generator and a rotor hub of the wind turbine (para. 17) a working frame (including 8 and 6) installed on the machine carrier (Fig. 2) and having one or more working planes (Fig. 2).
Llorente Gonzalez teaches a wind turbine nacelle structure, but fails to disclose the details of the interior structure of the nacelle.  Ruiz Urien teaches a wind turbine nacelle interior structure comprising a machine carrier which serves to support the wind turbine components (para. 17).  Because Llorente 
Regarding dependent claims 2-7 and 9, Llorente Gonzalez as modified by Ruiz Urien teaches the nacelle according to claim 1 (see above),wherein:
the nacelle housing has a bottom casing (the exterior of compartment 5 of Llorente Gonzalez) delimiting the nacelle base compartment (Llorente Gonzalez  Fig. 2), wherein the bottom casing is adapted to be movable in height a vertical direction relative to the working frame (Llorente Gonzalez  col. 5, ll. 65 to col. 6, ll. 5) (claim 2),
one or more fixing devices (Llorente Gonzalez pins 11) are mounted between the working frame and the bottom casing (Llorente Gonzalez col. 4, ll. 60-67) (claim 3),
the one or more fixing devices are adapted to fix the bottom casing selectively at least in a first raised end position (Llorente Gonzalez col. 4, ll. 60-67) (claim 4),
the fixing devices respectively have a rail (at 4, Llorente Gonzalez Fig. 2) fixed to the bottom casing or the working frame and a rail receiver corresponding to the rail and fixed to the respective other element (Llorente Gonzalez col. 4, ll. 60-67, “nacelle interfacing”) (claim 5),
the one or more fixing devices are first fixing devices and the nacelle has one or more second fixing devices (Llorente Gonzalez 33), which at least in the second end position of the bottom casing is connected to the bottom casing and the working platform (claim 6),
the one or more second fixing devices are in the form of a plurality of struts (Llorente Gonzalez 20) (claim 7),

a wind turbine (Llorente Gonzalez abstract) comprising: a tower (Llorente Gonzalez 2), and a nacelle (Llorente Gonzalez 1) according to claim 1 arranged rotatably on the tower, wherein the machine carrier carries the generator and the rotor hub (Ruiz Urien para. 17), wherein a number plurality of rotor blades are arranged on the rotor hub (Llorente Gonzalez col. 1, ll. 8-13) (claim 10).

Regarding claim 11, Llorente Gonzalez as modified by Ruiz Urien teaches a method comprising: maintaining a wind turbine, wherein the wind turbine has a nacelle having a nacelle housing (Llorente Gonzalez Fig. 1), wherein the nacelle housing encloses a machine carrier (Ruiz Urien 4) and a working frame (Ruiz Urien 4, Fig. 1) and provides protection from weather influences, wherein the nacelle housing has a nacelle base compartment (Llorente Gonzalez 5) accessible from the working frame (Llorente Gonzalez col. 5, ll. 48-54), wherein maintaining comprises the steps: a maintenance personnel entering the nacelle housing (Llorente Gonzalez col. 5, ll. 48-54), lowering the nacelle base compartment either before or after entering the housing from a first raised end position into a second lowered end position (Llorente Gonzalez col. 3, ll. 62-65), and the maintenance personnel entering the nacelle base compartment when the nacelle base compartment is in the lowered end position (Llorente Gonzalez col. 5, ll. 48-54).
Regarding dependent claim 12, Llorente Gonzalez as modified by Ruiz Urien teaches the method according to claim 11 (see above),wherein the nacelle base compartment is arrested fixed in the second end position (Llorente Gonzalez col. 3, ll. 62-65) (claim 12),
further comprising: detecting the a cross wind loading acting on the nacelle housing, comparing the cross wind load to a threshold value, and raising the nacelle base compartment as soon as a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,748,547 to Llorente Gonzalez et al in view of US 2011/0248506 to Ruiz Urien et al and in further view of US 2014/0377066 to Anderson.
Llorente Gonzalez as modified by Ruiz Urien teaches the method according to claim 11 (see above), but fails to teach detecting the a cross wind loading acting on the nacelle housing, comparing the cross wind load to a threshold value, and raising the nacelle base compartment as soon as a predetermined in response to the threshold value of the detected cross wind loading is-being reached or exceeded.
Anderson teaches operating a wind turbine including the steps of detecting the a cross wind loading and comparing the cross wind load to a threshold value (para. 13), and stowing the wind turbine structure in response to the threshold value of the detected cross wind loading being reached or exceeded (para. 13).
Anderson also teaches that retracting a wind turbine structure in response to excessive wind speed minimizes damage to the structure (para. 13).  Because Llorente Gonzalez as modified by Ruiz Urien teachers a wind turbine with a deployable structure and Anderson teaches retracting a deployable structure of a wind turbine, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Llorente Gonzalez as modified by Ruiz Urien by stowing a deployable wind turbine structure as taught by Anderson in order to minimize damage to the wind turbine (Anderson para. 13).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 8 is considered a non-obvious improvement over the invention patented in Llorente Gonzalez wherein the improvement comprises the claimed structures of the bottom casing and a roof casing being in contact when the bottom compartment is in its second, lower position.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745